Citation Nr: 9900063	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-09 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Whether forfeiture of the appellants benefits under 
38 U.S.C.A. § 6103(a) was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant and her son-in-law



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran, who died in 1968, had active service from 
November 1942 to January 1946.  The appellant is the 
veterans surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Manila, 
Philippines, regional office (RO) of the Department of 
Veterans Affairs (VA).  



CONTENTIONS OF APPELLANT ON APPEAL

The appellant, widow of the veteran, contends that she did 
not intend to defraud the VA by giving her benefit check to a 
third party in an attempt to obtain a sum greater than she 
was entitled.  She argues that she was told by the third 
party that he could obtain an amount greater than the value 
of the check if he was allowed to cash it for her, but that 
she did not realize that this would involve altering the 
amount printed on the check and forgery.  She states she 
trusted the third party because she was in desperate need of 
the money, and believed that he would obtain the extra amount 
through legal means.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence demonstrates that forfeiture of the appellants 
benefits was proper inasmuch as the appellant knowingly 
agreed to allow her VA benefit check to be altered for 
fraudulent purposes.


FINDINGS OF FACT

1.  The appellant was in receipt of VA nonservice connected 
death pension benefits. 

2.  The appellants VA benefit check, dated December 1, 1992, 
was altered by a third party to read payable in the amount of 
$1,413; the proper amount of benefits was $413.

3.  The appellant, in her initial deposition and her 
testimony at her first hearing, stated that she was aware the 
check had been altered before it was cashed, that she knew 
this to be illegal, that she had assisted in the cashing of 
the check by her presence, and that she was persuaded to do 
so without fear of bodily harm.  


CONCLUSION OF LAW

Inasmuch as the appellant knowingly agreed to allow her VA 
benefit check to be altered for fraudulent purposes, she has 
forfeited all rights, claims and benefits under all laws 
administered by VA.  38 U.S.C.A. § 6103(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The record indicates that the veteran 
died on June 10, 1968.  Nonservice connected pension benefits 
were awarded to the appellant effective from July 1969.  

In an August 1993 letter, the Senior Manager of the Producers 
Bank of the Philippines contacted the RO, and voiced his 
suspicion that two checks, including the one of the 
appellants, had been altered.  The manager stated that the 
checks had become suspect after they were returned.  A 
photocopy of the appellants check, dated December 1, 1992, 
shows that it was to be paid to the order of the appellant, 
and that the amount of the check appeared to read $1,413.  A 
signature in the name of the appellant was on the back of the 
check.

The RO replied to the August 1993 letter from the bank in 
September 1993.  The RO agreed that the check had been 
altered, and stated that the check was originally issued for 
$413.  

An October 1993 Report of a Field Examination states that the 
appellant did not live at her reported address.  The request 
noted that the appellant and the owner of the other altered 
check often moved from one address to another, almost at the 
same time and within the same locality.  The examiner found 
that the appellant was not a resident of her reported 
address, and was not known to have lived there.  It was 
recommended that her benefits be suspended until her 
residence was verified.

An October 1993 statement from a bank employee, DA, said that 
she had learned from her bank that the amount of the checks 
in question had been altered.  She said that as guarantor of 
the checks, the bank ordered her to repay the amount of the 
checks given to the appellant and to a second pensioner.

A January 1994 statement from the appellant requested that 
her monthly payments be resumed.  She stated that she had 
been living at her address for nearly a year.  The address 
listed was the same address that had been the subject of the 
Field Examination.  A February 1994 statement again requested 
that her payments be resumed, and said that her address 
remained unchanged.  

The appellant provided a sworn deposition to the RO in April 
1994.  She stated that she believed her benefits had been 
suspended because her VA check for the month of November 1992 
had been altered.  She said that the amount had been changed 
from $413 to $1,413.  The appellant said that she and another 
widow receiving VA benefits had been promised by a third 
party, JD, that he would cash their checks at a higher rate 
than the bank could offer.  He would do this if he was paid a 
percentage of the check.  They signed the checks and gave 
them to JD.  About 10 days after giving the checks to JD, 
they met with him again, and saw that the amount of the 
checks had been altered.  They were told that the bank would 
not cash the checks unless they were present.  They refused 
at first, but after JD had contacted them on several 
occasions, they agreed.  The appellant stated that she was 
aware altering the check was a crime, but they had been 
assured by JD that nothing would happen.  At the bank, the 
check was given to an employee, DA, who confirmed that the 
appellant was the owner.  DA then cashed the checks and 
handed 21,500.00 pesos to her in exchange for her checks.  
She stated that her share was 15,000.00 pesos and that she 
gave JD 5,000.00 pesos and DA 2,500.00 pesos.  The appellant 
stated that she was aware that 15,000.00 pesos was much 
higher than the original face value of her check.  Later, DA 
contacted the appellant and told her that there was a problem 
with the check.  

A May 1994 Report of Field Examination stated that the 
appellant was found to be alive and her identity had been 
confirmed.  Her address was also confirmed.  The April 1994 
deposition was noted, and the report stated that the 
appellant had admitted that she was aware the checks face 
value had been altered before it was cashed.  The employee of 
the bank, DA, had acted as guarantor of the checks, but was 
later informed that the checks were altered, and that she 
would be responsible.  DA had filed criminal charges against 
everyone involved, including the appellant.  It was 
recommended that forfeiture of the appellants benefits be 
initiated due to her participation in the fraudulent 
encashment of her VA check.  

A proposed administrative decision was issued in June 1994.  
This decision noted that the appellant had been in receipt of 
death pension benefits from July 1969, and was entitled to a 
monthly payment of $413 as of December 1, 1991.  It further 
found that the appellant knowingly and intentionally 
participated in the encashment of her altered VA check, and 
that her benefits should be forfeited under the provisions of 
38 U.S.C.A. § 6103(a).  The appellant was informed of the 
proposed forfeiture of her benefits in a June 1994 letter.  

A letter from the appellant was received in June 1994.  She 
said that she was ignorant about the check, and that she 
was forced to change the check because there was a couple 
who always come to my house and there was somebody to change 
the check.

The appellant appeared at a personal hearing in July 1994.  A 
VA employee acted as an interpreter.  The appellant testified 
that she was aware the check had been altered before it was 
cashed.  She said that she knew it was illegal to alter the 
checks, but that she only received the amount she was 
entitled to receive.  The extra money went to JD.  The 
appellant noted that she had signed the check before it was 
altered, but said that she needed the money so badly that she 
let JD and his helpers proceed with their plan.  She noted 
that JD had not physically intimidated her, but that she had 
been persuaded to participate through his sweet talk.

A July 1994 deposition from the other pensioner who had also 
given her check to JD is of record.  She noted that she and 
the appellant had given their checks to JD after signing the 
back.  When they saw JD again, the amounts had been altered.  
They at first refused to let JD cash the checks, but were 
persuaded by him to change their minds.  She said that she 
and the appellant were aware that encashing the altered 
checks was illegal.  

A final administrative decision was issued by the RO in 
August 1994.  The RO held that the evidence was sufficient to 
warrant referral of the case to the VA Director of 
Compensation and Pension Service for a decision on possible 
forfeiture of benefits under 38 U.S.C.A. § 6103(a).

The second pensioner appeared at a personal hearing in 
October 1994.  The appellant appeared as a witness.  The 
appellant testified that her earlier deposition had not been 
true, and that she did not have any knowledge that the check 
had been altered prior to its being cashed by JD.  She said 
that the first time she learned that the check had been 
altered was after it was cashed and the money had been 
received.  She noted that she had only been given the 
original amount of the check, and that the rest had gone to 
JD.  The appellant testified that there had been no intent to 
defraud the VA because she relied on the monthly checks for 
her livelihood.  She added that JD had threatened to kill her 
after the incident.

A February 1995 hearing was conducted as an addendum to 
personal hearings already of record.  The appellants son-in-
law appeared as a witness.  He stated that the appellant had 
told him at the time of her arrest that she was unaware that 
her check had been cashed for greater than the correct 
amount.

The appellant and the second pensioner submitted a joint 
affidavit in March 1995.  They stated that JD had offered to 
cash their checks for them as a favor.  After they did not 
receive their money, they had accompanied JD to the bank to 
have ownership of the checks confirmed by the bank employee, 
DA.  It was only when they were later contacted by DA that 
they learned the checks had been altered.  

An April 1995 report of contact with DA states that she was 
personally told by the appellant and the second pensioner 
that the amount of their monthly pensions was $1,413, and 
that the checks were genuine.  They had both confirmed these 
statements to the bank manager and other officials of the 
bank.  

In April 1995, a decision of the hearing officer found that 
the appellants case should be resubmitted for final 
consideration of forfeiture for fraud under the provisions of 
38 U.S.C.A. § 6103(a).  The appellant was informed of this in 
an April 1995 letter.  

A July 1995 decision from the Regional Trial Court of the 
Republic of the Philippines, National Capital Judicial 
Region, Branch 142, City of Makati is of record.  The 
appellant was noted to have been charged with falsification 
of a commercial document.  The decision dismissed the charges 
against the appellant on the grounds that the prosecution had 
not succeeded in proving the case beyond a reasonable doubt.  
To be specific, the court stated that the prosecution had not 
proved that the check was altered before it was given to DA 
at the bank, and therefore, DA was presumed to have committed 
the offense.  The prosecution had not overcome this 
presumption.  

In an August 1995 decision, the Compensation and Pension 
Service found that the appellant has forfeited all rights, 
claims and benefits to which she might be entitled under laws 
administered by the VA.  The decision stated that the 
appellant knowingly and willingly allowed the amount of her 
VA check to be altered.  She also allowed the altered check 
to be cashed, and then benefited from the proceeds.  

The appellant was afforded an additional personal hearing in 
October 1996.  She and her representative noted that the 
criminal charges of fraud filed against her had been 
dismissed by a Philippine court.  She stated that she had 
never told the bank manager that her pension was $1,413.  The 
appellant stressed her innocence throughout the remainder of 
her testimony.

Analysis.  Under the provisions of 38 U.S.C.A. § 6103(a), 
whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary (except laws 
pertaining to insurance benefits) shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary (except laws pertaining to insurance benefits).  38 
U.S.C.A. § 6103(a). 

As a preliminary matter, the Board notes that the RO complied 
with the procedural and legal requirements necessary for a 
finding of forfeiture.  See 38 C.F.R. § 3.905.

After careful review of the appellants contentions and the 
evidence of record, the Board finds that forfeiture of the 
appellants benefits was proper under 38 U.S.C.A. § 6103(a).  
The evidence clearly shows that the appellant knowingly 
agreed for her check to be altered for the purpose of 
fraudulently receiving more benefits than she was entitled to 
receive. 

The Board finds that statements from the employee of the 
bank, DA, and from the other VA pensioner who apparently 
allowed her check to be altered may be discounted.  The bank 
employee has been held personally liable for the amount of 
the checks, and the other pensioner may have testified to 
protect her own interests.

However, the appellant herself swore in her April 1994 
deposition that she gave her VA check, dated December 1, 
1992, to JD; that when they met again, she saw that the 
amount of the checks had been altered; that she was aware 
that altering the check was a crime; that she was eventually 
persuaded to appear in person at the bank in order to cash 
the altered check; that she received 15,000.00 pesos as her 
share of the check; and that she was aware that this was a 
much higher amount than the original face value of her check.  
Similarly, the appellant testified at a July 1994 hearing 
that she was aware that the check had been altered before it 
was cashed, that she knew this to be illegal, and that she 
had been persuaded to do this out of need of the money.  She 
volunteered that this was without any physical intimidation 
on the part of JD.  However, her statements subsequent to 
July 1994 are in direct contradiction to those submitted 
prior to that time.  The Board notes that it was only after 
the appellant became aware that her benefits might be 
permanently forfeited, and after criminal charges had been 
filed against her, that she changed her account of what had 
transpired.  Consequently, the Board finds her initial 
statements to be the most credible.  

In reaching this decision, the Board acknowledges that the 
criminal charges against the appellant were dismissed by the 
Regional Trial Court in Makati.  In this regard, the Board 
notes that it is not bound by the decision of the trial court 
in Makati, and that the current issue of forfeiture is very 
different from the criminal matter considered by that court.  
The burden of proof in the criminal court appears to have 
been beyond a reasonable doubt.  In the current case, 
only the preponderance of the evidence is required to find 
that forfeiture is proper.  If there is an approximate bal-
ance of the evidence, then the benefit of the doubt in 
resolving the issue goes to the appellant.  38 U.S.C.A. 
§ 5107 (West 1991).  Moreover, the Board finds that the 
decision of the Regional Trial Court is of little, if any, 
probative value in the instant case.  A review of that 
courts decision shows that the prosecutions evidence con-
sisted solely of DAs testimony.  For the reasons stated 
above, the Board has already discounted DAs statements, and 
they were not a basis for the finding of forfeiture.  
Further, the Regional Trial Court found that DAs testimony 
was not enough to overcome the legal presumption that one 
who is in possession of a falsified document and made use of 
the same is presumed to be its forger.  No such presumption 
is found in the relevant statute and regulations of the VA.  
Additionally, the Board notes that the Regional Trial Court 
found, based upon this legal presumption, that DA altered the 
checks in question.  However, a review of the court decision 
and the transcript of the trial shows that the April 1994 
deposition and the July 1994 hearing testimony were not 
before the court, but they are for consideration by the 
Board.  Furthermore, the appellants testimony at that trial 
is similar to the other statements she made after July 1994.  
For the reasons stated above, the Board has found that these 
statements are not as credible as the earlier statements made 
by the appellant showing that she knowingly allowed her check 
to be altered for fraudulent purposes.  In short, the 
Regional Trial Courts decision was not made with all the 
evidence available to the Board, and it was based upon 
testimony the Board has discounted.

Given the evidentiary value of the appellants April 1994 
deposition and her testimony at the July 1994 hearing, the 
preponderance of the evidence is clearly against her.  The 
evidence on file which tends to support her contentions on 
appeal have been found to be less credible and/or of little 
or no probative value.  Therefore, as the appellant knowingly 
allowed her benefit check to be altered for the purposes of 
committing a fraud against the VA for monetary gain, she has 
forfeited her rights to VA benefits. 


ORDER

Forfeiture of the appellants benefits under 38 U.S.C.A. 
§ 6103(a) was proper; her appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
